On Petition for Rehearing.
Per Ouriam.
In a petition for rehearing it has been suggested that the court in its opinion overlooked § 7165, Comp. Laws 1913, which reads: “For the breach of an obligation not arising from contract *433the measure of damages, except when otherwise expressly provided by this Code, is the amount which will compensate for all the detriment proximately caused thereby, whether it could have been anticipated or not.” This section was not overlooked. On the contrary it was cited in the former opinion. We were of the opinion then, and are of the opinion now, that the acts of the defendant were not the proximate cause of whatever inconvenience or suffering the plaintiff endured on the automobile trip from Rugby to Bottineau. According to his own testimony such discomfort was due to his own, and not to defendant’s acts.
Neither did we overlook §§ 6238, 7145, and 10,360, Comp. Laws 1913, in holding that the case did not present one for the allowance of exemplary damages. . Giving full force and effect to these sections, the facts still remain as stated in the former opinion. And they furnish no basis for a finding that defendant was guilty of oppression, fraud, or malice,, actual or presumed. And there could be no allowance of exemplary damages unless there is evidence from which reasonable men, in the exercise of judgment and reason, could so find. That is the rule announced in the statute. See § 7145, supra.
Rehearing denied.